          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 1 of 34



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                      §
ASSOCIATION, TEXAS PRESS                          §
ASSOCIATION, and JOSEPH                           §
PAPPALARDO,                                       §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §           CIVIL ACTION No.
                                                  §           1:19-cv-00946-RP
STEVEN MCCRAW, in his official capacity           §
as Director of Texas Department of Public         §
Safety, RON JOY, in his official capacity as      §
Chief of the Texas Highway Patrol, and WES        §
MAU, in his official capacity as District         §
Attorney of Hays County, Texas,                   §
                                                  §
       Defendants.                                §

______________________________________________________________________________

                     DEFENDANTS’ MOTION TO DISMISS
______________________________________________________________________________

       Plaintiffs ask the Court to rule that drone technology may be used to capture video or

images of any private property or citizen, and at any time or place, across the entire State of Texas.

They claim a right to conduct surveillance of any subject they deem sufficiently newsworthy, no

matter who or what that might be, thereby ushering in an era of unrestricted aerial spying that

would subject every Texan to prying eyes from above. The First Amendment does not demand

such an Orwellian result. As a threshold matter, the Court lacks jurisdiction over Plaintiffs’ claims

because they have not sufficiently alleged a factual basis for standing. However, even if Plaintiffs

had standing, their claims would still fail because the laws that they challenge are constitutional.

Accordingly, Defendants move to dismiss all of Plaintiffs’ claims pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure.

                                                  1
              Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 2 of 34



                                           BACKGROUND

         I.       The Texas Privacy Act

         Plaintiffs challenge certain portions of the Texas Privacy Act and later amendments to it,

enacted into law as Chapter 423 of the Texas Government Code, titled “Use of Unmanned

Aircraft,” which is located within a section of the Code dealing with “Law Enforcement and Public

Protection.” See Tex. Gov’t Code tit. 4, subtit. B; see also “Texas Privacy Act,” 2013 Tex. Sess.

Law Serv. Ch. 1390 (H.B. 912). This chapter regulates the use of unmanned aircraft (or “UAVs”

or “drones”). Among other provisions, Chapter 423 regulates the types of surveillance that may be

conducted with drones, regulates the use of such aircraft by law enforcement agencies, and permits

political subdivisions of the State to adopt and enforce ordinances regarding the use of drones

during special events. As described in the legislative history materials of the Texas Privacy Act,

the privacy and public safety concerns specific to drones are unique and particularly challenging

as compared to conventional aircraft:

                  Drones can fly low, are quiet, and can be nearly impossible to see
                  unless a person was looking for them. Helicopters and airplanes are
                  noisy and difficult to miss, so a person over whom a helicopter flies
                  would hear it and would be on notice that there could be someone
                  surveilling or photographing them.

Texas Bill Analysis, 2013 Regular Session, House Bill 912, Texas House Research Organization,

TX B. An., H.B. 912 (May 7, 2013).

         Plaintiffs challenge certain portions of the Texas Privacy Act that they have categorized

into two different groups: the “Surveillance Provisions” consisting of §§ 423.002-.004 and

423.006, see Pls.’ Compl. for Declaratory and Injunctive Relief ¶ 3 [ECF No. 1]; and the “No-Fly

Provisions” consisting of §§ 423.0045 and 423.0046, see Compl. ¶ 3. 1 Plaintiffs have not



1
    Solely for the sake of uniformity and the Court’s convenience, Defendants sometimes use
                                                   2
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 3 of 34



challenged the regulatory and reporting provisions applicable to law enforcement agencies, see

Tex. Gov’t Code §§ 423.007-.008; or the grant of authority to political subdivisions of the State

allowing them to regulate drone use regarding special events, see id. § 423.009. Particularly

noteworthy is Plaintiffs’ failure to challenge § 423.009, which allows counties, municipalities, and

other local government entities plenary authority to regulate drone use during special events if

certain conditions are met. 2 Given that one of the Defendants, District Attorney Mau, is a county

official, Plaintiffs’ challenge is particularly inadequate to state a claim for injunctive relief.

                A.      The Surveillance Provisions

        Section 423.003 makes it an offense to “use[] an unmanned aircraft to capture an image of

an individual or privately owned real property in this state with the intent to conduct surveillance

on the individual or property captured in the image.” Tex. Gov’t Code § 423.003. It is also an

offense to capture such an image and possess, disclose, display, distribute, or otherwise use it. Id.

§ 423.004(a). It is a defense to the inadvertent violation of these provisions if the person destroys

and stops using the offending image as soon as it is discovered that it was captured in violation of

law. See id. §§ 423.003(c), 423.004(d)-(e). Violators of these provisions are also subject to a civil

action by “[a]n owner or tenant of privately owned real property located in this state . . . against a

person who . . . captured an image of the property or the owner or tenant while on the property.”

Id. § 423.006(a).

        Excepted from these prohibitions are certain kinds of image capturing for particular

purposes specified by statute. See id. § 423.002. For example, it is entirely lawful to use a drone



Plaintiffs’ descriptions of the challenged statutes, without waiving and expressly reserving all
rights and arguments.
2
 Plaintiffs have also failed to challenge a provision that prohibits certain disclosures of any images
obtained in violation of the one of the Surveillance Provisions. See Tex. Gov’t Code § 423.005.
                                                   3
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 4 of 34



to capture images “of public real property or a person on that property.” Id. § 423.002(a)(15).

Additionally, among many other examples, it is legal to use a drone to capture images with the

consent of the subject, id. § 423.002(a)(6); for law enforcement to use drones for surveillance

“pursuant to a valid search or arrest warrant,” id. § 423.002(a)(7); or from a flying height of up to

eight feet, provided no image amplification is used, id. § 423.002(a)(14). There are also a number

of exemptions for certain business or public safety purposes, such as “oil pipeline safety,” id.

§ 423.002(a)(17); search-and-rescue operations, see id. § 423.002(a)(12); and academic purposes,

id. § 423.002(a)(1).

                B.      The No-Fly Provisions

        Chapter 423 also prohibits the operation of drones over certain important buildings and

infrastructure where it could pose a particularly significant threat to public safety. As reflected in

the legislative history materials: “[I]ncreasing use of [drones] poses a significant safety and

security risk for critical state infrastructure and [] establishing state guidelines, enforceable by law,

will reduce the risk of accidents and prevent intentional harm.” Texas Committee Report, 2015

TX H.B. 1481 (NS) (May 8, 2015).

        Section 423.0045 makes it an offense to “operate[] an unmanned aircraft over a

correctional facility, detention facility, or critical infrastructure facility” less than “400 feet above

ground level,” or to “allow[] an unmanned aircraft to make contact” with such a facility, or to

“allow[] an unmanned aircraft to come within a district . . . that is close enough to interfere with

the operations of or cause a disturbance to the facility.” Tex. Gov’t Code § 423.005(b). Certain

law enforcement and other governmental entities, and individuals with permission from the owner

of the facility, are exempted from this prohibition. See id. § 423.005(c). Similarly, § 423.0046

makes it an offense to “intentionally or knowingly operate[] an unmanned aircraft over a sports



                                                   4
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 5 of 34



venue and the unmanned aircraft is not higher than 400 feet above ground level.” Id. § 423.0046(b).

A “sports venue” is defined as a facility that “has a seating capacity of 30,000 or more people” and

“is primarily used for one or more professional or amateur sports or athletics events.” Id.

§ 423.0046(a). Similar exemptions apply. See id. § 423.0046(c).

       II.     Plaintiffs’ Allegations.

       Plaintiffs are two trade organizations comprised of photojournalists, the National Press

Photographers Association (“NPPA”) and the Texas Press Association (“TPA”), and one freelance

reporter, Joe Pappalardo. See Compl. ¶¶ 13-15. None of the Plaintiffs allege that they have ever

been charged with any of these offenses, or that they have even been threatened with such a

prosecution. See Compl. ¶¶ 45-89. Instead, NPPA alleges that it has had to divert resources from

its other activities and “[i]n response to the passage of Chapter 423, NPPA has had to go out of its

way to counteract the negative effects of the law.” Compl. ¶ 56. Pappalardo alleges that “Chapter

423 has chilled [his] speech” and that he “reasonably fears” prosecution for using a drone in the

course of his business, though he admits he is no longer licensed to use his drone. Compl. ¶¶ 82-

84. TPA does not specifically allege how it has been affected by Chapter 423. Cf. Compl. ¶ 14.

       Plaintiffs have brought five claims for relief. First, they contend that the Surveillance

Provisions violate the First Amendment because they are impermissible content-based and

speaker-regulations, which are also unconstitutionally overbroad because of the use of the term

“surveillance.” Compl. ¶¶ 93-106. Second, Plaintiffs allege that the Surveillance Provisions are

unconstitutionally vague under the 14th Amendment, again because of the use of the term

“surveillance.” Compl. ¶¶ 107-115. Third, Plaintiffs allege that the No-Fly Provisions violate the

First Amendment because they impose unconstitutional incidental restraints on protected conduct,

and they are unconstitutionally overbroad due to the use of the term “commercial purpose.” Compl.



                                                 5
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 6 of 34



¶¶ 116-130. Fourth, Plaintiffs allege that the No-Fly Provisions are unconstitutionally vague under

the Fourteenth Amendment, again because of the use of the term “commercial purpose.” Compl.

¶¶ 131-138. Fifth, Plaintiffs allege that the No-Fly Provisions are in violation of the Supremacy

Clause, U.S. Const. art IV, cl. 2, because the federal government has preempted all state laws in

the entire field of aviation safety. Compl. ¶¶ 139-144.

       For the following reasons, all of Plaintiffs’ claims should be dismissed.

                                     STANDARD OF LAW

       When the court lacks the statutory or constitutional power to adjudicate a case, the case is

properly dismissed for lack of subject-matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1). Hooks v. Landmark Indus., Inc., 797 F.3d 309, 312 (5th Cir. 2015). The party

asserting jurisdiction bears the burden of proving jurisdiction exists. Exelon Wind 1, L.L.C. v.

Nelson, 766 F.3d 380, 388 (5th Cir. 2014). A court can find that subject-matter jurisdiction is

lacking based on “(1) the complaint alone; (2) the complaint supplemented by undisputed facts; or

(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Johnson v. United States, 502 F. App’x 412, 414 (5th Cir. 2012). “[T]he court should consider the

Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.” Ramming v. United

States, 281 F.3d 158, 161 (5th Cir. 2001) (internal quotation marks omitted).

       Dismissal under Federal Rule of Procedure 12(b)(6) is proper when a plaintiff’s complaint

fails to state a claim upon which relief can be granted. “To survive a Rule 12(b)(6) motion, the

plaintiff must plead ‘enough facts to state a claim to relief that is plausible on its face.’” In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds



                                                 6
            Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 7 of 34



of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citations, quotation

marks, and alterations omitted). Although a court accepts all well-pleaded facts as true, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                           ARGUMENT

       I.       The Court Lacks Jurisdiction Over Plaintiffs’ Claims.

       As a threshold matter, the Court has no jurisdiction over Plaintiffs’ claims because they

cannot establish that they have standing to bring them. Article III limits federal courts’ jurisdiction

to actual “cases” and “controversies.” U.S. Const. art. III, § 2; see also Breaux v. U.S. Postal Serv.,

202 F.3d 820, 820 (5th Cir. 2000). Courts developed the standing doctrine to “give meaning to

Article III’s case-or-controversy requirement.” Sample v. Morrison, 406 F.3d 310, 312 (5th Cir.

2005). To satisfy Article III standing, a plaintiff must show: (1) an injury-in-fact; (2) that is

traceable to the defendant’s challenged conduct (causation); and (3) that is likely to be redressed

by a favorable decision in the district court (redressability). Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); see also Tex. Democratic Party v.

Benkiser, 459 F.3d 582, 585-86 (5th Cir. 2006). These elements are “an indispensable part of the

plaintiff’s case.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). The party seeking to

invoke federal jurisdiction bears the burden of establishing all three elements. Id. If a party lacks

standing to bring a claim, the court lacks subject matter jurisdiction over that claim. See Crane v.

Johnson, 783 F.3d 244, 251 (5th Cir. 2015); Bell v. Redflex Traffic Sys., Inc., 374 F. App’x 518,

522 (5th Cir. 2010). None of the three Plaintiffs has standing to proceed.




                                                  7
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 8 of 34



               A.      Pappalardo Lacks Standing.

       Pappalardo fails to establish each element of the standing inquiry. First, Pappalardo has

suffered no injury. He has never been investigated, indicted, convicted, or otherwise punished for

any conduct related to his use of drones in connection with his journalism. Instead, Pappalardo

bases his claim to an injury on the theory that he “reasonably fears that operating his UAV for the

purpose of capturing photographs of newsworthy events would subject him to criminal penalties

under Chapter 423.” Compl. ¶ 82. Defendants dispute that Pappalardo’s alleged injuries have any

constitutional character at all, as discussed below. But even if they did, Pappalardo does not meet

the requirements for this kind of standing.

       “[S]tanding is not created by a declaration in court pleadings.” Miss. State Democratic

Party v. Barbour, 529 F.3d 538, 545 (5th Cir. 2008). “[T]his type of self-censorship must arise

from a fear of prosecution that is not ‘imaginary or wholly speculative.’” Ctr. for Individual

Freedom v. Carmouche, 449 F.3d 655, 660 (5th Cir. 2006) (quoting Babbitt v. United Farm

Workers Nat’l Union, 442 U.S. 289, 302 (1979)). There is a “core requirement that to bring a

preenforcement challenge, a plaintiff must ‘produce evidence of an intention to engage in a course

of conduct arguably affected with a constitutional interest, but proscribed by statute,’ as well as a

‘credible threat of prosecution.’” Zimmerman v. City of Austin, 881 F.3d 378, 391 (5th Cir. 2018)

(citations omitted). “[A] credible threat of enforcement is critical; without one, a putative plaintiff

can establish neither a realistic threat of legal sanction if he engages in the speech in question, nor

an objectively good reason for refraining from speaking and ‘self-censoring’ instead.” Abbott v.

Pastides, 900 F.3d 160, 176 (4th Cir. 2018); see also Speech First, Inc. v. Fenves, 384 F. Supp. 3d

732, 738-41 (W.D. Tex. 2019).

       Other than his own conclusory declaration in his pleading, Pappalardo has not alleged any



                                                  8
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 9 of 34



facts to show that he faces a credible threat of prosecution. Pappalardo himself admits that he is

capable of complying with the law, noting that he has captured images with his drone on at least

one occasion “in compliance with Chapter 423.” See Compl. ¶ 84. Pappalardo also alleges that he

is well informed regarding the legal issues surrounding Chapter 423, Compl. ¶ 84, but simply being

informed about a criminal law does not make one’s fear of prosecution any more or less objectively

reasonable. Additionally, Pappalardo also provides examples of newsworthy events that he would

have used his drone to cover but for Chapter 423. Compl. ¶ 85. But Pappalardo has not alleged any

facts to show that such activities would have run afoul of the law. For example, in professing an

inability to photograph “the removal of homeless encampments” or “the removal of a Confederate

statute [sic] from a public park,” Compl. ¶ 85, Pappalardo does not explain why the exemption for

aerial drone photography “of public real property or a person on that property” would not entirely

cover these activities. See Tex. Gov’t Code § 423.002(a)(15). Pappalardo simply alleges no facts

at all regarding his alleged examples of missed journalistic opportunities. Thus, Pappalardo’s claim

that he fears prosecution rings hollow, and he cannot satisfy the injury-in-fact requirement

       Even if Pappalardo had suffered a cognizable injury, it would not be fairly traceable to

Defendants. The State Defendants are law enforcement officers, with no prosecution authority

themselves. District Attorney Mau has prosecution authority, but Plaintiffs have not alleged that

he has used or even threatened to use such authority with regard to Chapter 423. Moreover,

Pappalardo has not alleged any facts to suggest that Defendants would ever investigate him for

any alleged violations of Chapter 423, or even interact with him in any way. The Court can only

guess that Pappalardo seems to have chosen Defendants because of their hypothetical law

enforcement authority over him at some point in the future. Pappalardo also admits that he is not

currently licensed under federal law to operate his drone, meaning that he is unable to engage in



                                                 9
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 10 of 34



his preferred activities for reasons wholly independent from the statutes he challenges—namely,

federal law and his own apathy at maintaining his license. See Compl. ¶ 84 (“[Papplardo] has not

bothered to renew his Part 107 Remote Pilot’s Certificate since he is no longer using his UAV for

newsgathering purposes.”). Indeed, other than naming Defendants as parties, see Compl. ¶¶ 16-

17, there is no mention whatsoever of Director McCraw, Chief Joy, or District Attorney Mau

anywhere in the complaint. Thus, any alleged injury could not be fairly traced to their actions.

       Finally, Pappalardo has also failed to establish that his injury could be redressed by an

injunction against Defendants. There are no facts whatsoever to suggest that any injunction against

Director McCraw, Chief Joy, or District Attorney Mau would affect Pappalardo’s journalism

practices at all. Because Defendants have nothing to do with Pappalardo’s alleged injuries in the

first place, an injunction that limits their actions will have no appreciable effect on Pappalardo.

       Because Pappalardo has failed to allege facts that establish any of the three requirements

of standing, this Court lacks jurisdiction and all of his claims should be dismissed.

               B.      The Organizational Plaintiffs Also Lack Standing.

       Just as the sole individual Plaintiff lacks standing, so too do the organizational plaintiffs.3

They lack standing for the same reasons as Pappalardo: they have not alleged an objectively

reasonable fear of prosecution of them or their members, any alleged injury is not traceable to any

conduct by Defendants because no conduct by Director McCraw, Chief Joy, or District Attorney

Mau is even alleged, and an injunction against Defendants would not redress the purported harms.

But in addition to these fundamental jurisdictional deficiencies, the organizational plaintiffs’

assertions of standing also suffer from other fatal shortcomings.



3
  To the extent that any of the Plaintiffs purport to seek to vindicate the rights of “the public” with
their claims, see, e.g., Compl. ¶ 89, such assertions of generalized third party standing are equally
insufficient to confer standing, for similar reasons as the Organization Plaintiffs lack standing.
                                                 10
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 11 of 34



                        1.      There Is No Third-Party Standing.

        The organizational plaintiffs cannot assert claims on behalf of Guillermo Calzada or

Brandon Wade. A plaintiff “generally must assert his own legal rights and interests, and cannot

rest his claim to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S.

490, 499 (1975). A party seeking to assert the rights of others must make two additional showings.

“First, we have asked whether the party asserting the right has a ‘close’ relationship with the person

who possess the right.” Kowalski v. Tesmer, 543 U.S. 125, 130 (2004). “Second, we have

considered whether there is a ‘hindrance’ to the possessor’s ability to protect his own interests.”

Id.; see also Powers v. Ohio, 499 U.S. 400, 411 (1991). To the extent that Plaintiffs are attempting

to bring either Calzada’s or Wade’s claims on their behalf, Plaintiffs fail to make both of these

showings.

        First, Plaintiffs have not alleged any “close” relationship with Calzada and Wade. At most

it can be said that Calzada and Wade are NPPA members, and that Wade has interacted with TPA

members. See Compl. ¶¶ 57, 67, 70-71. The scant factual allegations regarding Calzada’s and

Wade’s relationship to Plaintiffs fall well short of the closeness inherent to the other relationships

that have survived the Supreme Court’s test, such as the doctor-patient relationship, see Singleton

v. Wulff, 428 U.S. 106 (1976), the attorney-client relationship, see Caplin & Drysdale, Chartered

v. United States, 491 U.S. 617 (1989), or some familial relationships, see Sessions v. Morales-

Santana, 137 S. Ct. 1678 (2017); but see Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 15

& n.7 (2004).

        Second, Plaintiffs have not alleged any “hindrance” to Calzada and Wade bringing their

claims in their own right. Their failure to join this litigation as parties is unexplained, and the Court

can only guess as to why they have not sought to vindicate their own rights but rather allowed



                                                  11
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 12 of 34



unrelated third parties make allegations about them. In the absence of any allegations whatsoever,

Plaintiffs cannot bring claims on behalf of third parties not before the Court.

                        2.      There Is No Associational Standing.

        To the extent that Plaintiffs have alleged associational or organizational standing on behalf

of NPPA and TPA, they fall short again. “[A]n association has standing to bring suit on behalf of

its members when: (a) its members would otherwise have standing to sue in their own right; (b)

the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”

United Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553

(1996) (quoting Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977)).

Plaintiffs fail at all three of these elements.

        First, NPPA’s members do not have standing in their own right. (Nothing is alleged about

TPA’s members’ standing to sue, so TPA can be disregarded at the outset.) As discussed above,

Pappalardo does not have standing, and for similar reasons, neither do alleged NPPA members

Calzada and Wade. Calzada is alleged to have had one conversation with federal and local law

enforcement officers, none of whom work at the direction of any of the Defendants, after he was

done photographing a crime scene. See Compl. ¶ 59. Calzada is not alleged to have stopped using

his drone for photography, and Plaintiffs do not allege that he cannot comply with the provisions

of Chapter 423. See Compl. ¶¶ 57-66. Accordingly, as with Pappalardo, Calzada is not alleged to

have an objectively reasonable fear of prosecution that is anything other than speculative, and any

alleged injury is neither traceable to any conduct by Defendants or redressable by an injunction

against them.

        With respect to Wade, Plaintiffs allege that he has successfully used his drone to capture



                                                  12
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 13 of 34



images in compliance with Chapter 423—at most, he was inconvenienced on two such occasions.

See Compl. ¶¶ 68-69, 73. On another occasion, Plaintiffs allege that Wade got a job with the Texas

Rangers baseball organization. 4 See Compl. ¶¶ 71-72. Finally, Plaintiffs allege that on one

occasion Wade could not sell his drone-captured photographs to a third party, but they do not

allege that Chapter 423 had anything to do with that publication’s decision. See Compl. ¶ 70.

Accordingly, as with Pappalardo and Calzada, Plaintiffs have not alleged that Wade has suffered

a cognizable threat-of-prosecution injury, and they have utterly failed to overcome the traceability

and redressability problems. Because Plaintiffs cannot show that any of NPPA’s or TPA’s

members have standing—they have not sufficiently alleged any cognizable injury, and they did

not attempt to allege facts to show traceability or redressability—Plaintiffs fail the first prong of

the associational standing inquiry.

        Second, Plaintiffs have not sufficiently alleged that the interests at stake are germane to the

organizational plaintiffs’ purposes, particularly with respect to TPA. Plaintiffs allege virtually no

facts about TPA’s organization, its mission, or its members. Although a few of the entities

discussed in the complaint are alleged to be TPA members, there are scant allegations regarding

the purpose, activities, structure, or nature of TPA, or the reasons why it is a proper plaintiff in this

lawsuit. Accordingly, the complaint does not sufficiently allege facts sufficient to meet this second

prong of the associational standing test.

        Third, Plaintiffs cannot establish that resolving these claims would not require the

involvement of the individual members themselves. As discussed, whether anyone has actually



4
  Plaintiffs allege that Wade lost $7,200 in income because he was unable to sell photographs to
the Fort Worth Star-Telegram, but they do not allege how much money he made from his
subsequent employment by the Texas Rangers. See Compl. ¶¶ 71-72. Thus it is unclear from the
complaint whether Wade was economically injured at all—and there is certainly no suggestion
that this incident caused Wade to feel a fear of prosecution.
                                                  13
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 14 of 34



been injured by Chapter 423 is a fact-intensive question, and Plaintiffs have failed to produce

allegations of a single individual who has standing to proceed on these claims before this Court.

Should the litigation proceed, Defendants will require the participation of any individual who is

alleged to be injured in order to examine these questions. Accordingly, the organizational plaintiffs

cannot satisfy the third prong of the associational standing inquiry because the resolution of

Plaintiffs’ claims will require the participation of the allegedly aggrieved organization members.

                       3.      The Organizational Plaintiffs Cannot Avail Themselves of a
                               Diversion-of-Resources Theory.

       The organizational plaintiffs cannot bring their claims on their own behalf. “An

organization has standing to sue on its own behalf if it meets the same standing test that applies to

individuals.” Ass’n of Cmty. Orgs. for Reform Now v. Fowler, 178 F.3d 350, 356 (5th Cir. 1999).

As an initial matter, the organizational plaintiffs cannot establish traceability or redressability

against Defendants, for the reasons discussed above. But the organizational plaintiffs also fail to

establish any injury based on a diversion-of-resources theory.

       “[A]n organization may establish injury in fact by showing that it had diverted significant

resources to counteract the defendant's conduct.” NAACP v. City of Kyle, 626 F.3d 233, 238 (5th

Cir. 2010). “Not every diversion of resources to counteract the defendant’s conduct, however,

establishes an injury in fact.” Id. The Fifth Circuit has “explained that ‘[t]he mere fact that an

organization redirects some of its resources to litigation and legal counseling in response to actions

or inactions of another party is insufficient to impart standing upon the organization.’” Id. (quoting

La. ACORN Fair Hous. v. LeBlanc, 211 F.3d 298, 305 (5th Cir. 2000)). Activities “which basically

boil down to examining and communicating about developments” in the law and do not “differ

from . . . routine lobbying activities” do not confer standing. Id. at 238. Rather, there must be

“concrete and demonstrable injury to the organization’s activities—with the consequent drain on

                                                 14
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 15 of 34



the organization’s resources—constitut[ing] far more than simply a setback to the organization’s

abstract social interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).

       Plaintiffs cannot satisfy these requirements. As discussed above, there are virtually no

factual allegations in the complaint related to TPA’s organization, mission, or activities. The sole

activity they allegedly undertook with respect to the Texas Privacy Act was that they “testified

against [its] passage,” and it is also alleged that the TPA “is one of the nation’s oldest and largest

newspaper trade organizations.” Compl. ¶ 14. But the remaining allegations concerning TPA are

conclusory at best, and the Court can only guess at what resources they employ or how they employ

them. Without more, TPA cannot establish that merely testifying regarding a bill they disagreed

with constitutes anything other than “a setback to the organization’s abstract social interests.”

Havens Realty, 455 U.S. at 379. Thus, TPA has not established any injury in its own right.

       Plaintiffs include more detail about NPPA and its activities, but its assertion of an injury

fares no better. Regarding NPPA’s activities, Plaintiffs allege that it “promotes the role of visual

journalism as a public service, including by training and advocating for the work of its visual

journalist members,” and that it and its members “testified against the passage of Chapter 423 at

hearings of the Texas legislature.” Compl. ¶ 13. NPPA also apparently employs attorneys that

carry out NPPA’s “mission to support and advocate for visual journalists and promote excellence

in the profession.” Compl. ¶ 54. “[T]hey promote ethical journalism and work to advocate for and

improve the legal landscape for visual journalists, particularly in the areas of First Amendment

and copyright protection. They provide general information on legal issues that face a broad cross-

section of NPPA’s membership nationwide.” Compl. ¶ 54.

       In response to the passage of the Texas Privacy Act, NPPA has been contacted by its

members with legal questions. Compl. ¶ 55. Additionally, Plaintiffs allege that



                                                 15
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 16 of 34



               NPPA has had to go out of its way to counteract the negative effects
               of the law, including, but not limited to: researching the ongoing
               impact of the law; researching First Amendment protections in case
               a member is charged criminally or sued civilly based on a violation
               of Chapter 423; meeting with lawmakers in an attempt to revise the
               law; monitoring amendments to the law; and spending hours
               counseling the heads of photography departments and news
               organizations as well as individual photographers and members
               about Chapter 423 compliance. These actions have diverted
               resources from NPPA’s core activities described in paragraph 85.

Compl. ¶ 56. Paragraph 85 contains no allegations related to NPPA. See Compl. ¶ 85.

       These allegations are not sufficient to show that NPPA has suffered an organizational

injury. The activities that NPPA undertook in response to the Texas Privacy Act are the very

activities that NPPA describes as its “mission.” Compl. ¶ 54. Plaintiffs do not allege that they have

had to do or undertake anything other than their core activities, “which basically boil down to

examining and communicating about developments” in the law in a way that does not apparently

“differ from [NPPA’s] routine lobbying activities.” NAACP, 626 F.3d at 238. NPPA does not

describe any economic costs, the number of man-hours expended, the activities which it had to

forgo, and any negative impact to its core mission, instead offering on conclusory allegations that

they “diverted resources” and took time from NPPA’s attorneys. See Compl. ¶ 56. Without any

factual allegations to support these bare legal conclusions, Plaintiffs cannot carry their burden of

establishing that NPPA suffered a “concrete and demonstrable injury to [its] activities,” as opposed

to “simply a setback to the organization’s abstract social interests.” Havens, 455 U.S. at 379. The

mere provision of legal advice, without any additional supporting factual allegations, does not

constitute an organizational injury-in-fact. See ACORN, 211 F.3d at 305. Accordingly, NPPA

cannot demonstrate standing to bring these claims in its own right, and the Court lacks jurisdiction

to adjudicate Plaintiffs’ claims.




                                                16
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 17 of 34



       II.     Plaintiffs Have Failed to State a Claim Upon Which Relief May Be Granted.

               A.      The Surveillance Provisions Are Constitutional (First Claim).

                       1.      The First Amendment Is Not Implicated by Sections 423.002,
                               423.003, and 423.006 of the Texas Government Code.

       Most of the Surveillance Provisions do not significantly implicate the First Amendment.

They only prohibit the use of drones to conduct surveillance on private property for purposes other

than those specified in the twenty-one safe harbor provisions. See Tex. Gov’t Code § 423.002; see

also id. § 423.002(a)(15) (permitting the use of drones to capture images “of public real property

or a person on that property”). The relevant question, then, is whether the State must allow

individuals both to fly drones on or near private property, and to use those drones to conduct

surveillance of private property or citizens without authorization, because such activities are

expressive conduct that is protected by the First Amendment. The answer is no.

       “The First Amendment literally forbids the abridgment only of ‘speech,’ but we have long

recognized that its protection does not end at the spoken or written word.” Texas v. Johnson, 491

U.S. 397, 404 (1989). “In deciding whether particular conduct possesses sufficient communicative

elements to bring the First Amendment into play, we have asked whether ‘[a]n intent to convey a

particularized message was present, and [whether] the likelihood was great that the message would

be understood by those who viewed it.’” Id. (quoting Spence v. Washington, 418 U.S. 405, 410-11

(1974)) (alterations in original). But “[t]he protection of the First Amendment depends not only

on whether the conduct is expressive, but also on the context in which that expression takes place.”

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 283 (5th Cir. 2001).

       “[T]he party invoking the First Amendment’s protection [has] the burden to prove that it

applies.” Voting for Am., Inc. v. Steen, 732 F.3d 382, 388 (5th Cir. 2013) (citing Clark v. Cmty. for

Creative Non-Violence, 468 U.S. 288, 293 n.5 (1984)). “[O]nly conduct that is ‘inherently

                                                17
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 18 of 34



expressive’ is entitled to First Amendment protection.” Id. (quoting Rumsfeld v. Forum for

Academic and Institutional Rights, Inc., 547 U.S. 47, 66 (2006)). “In evaluating whether particular

conduct possesses ‘sufficient communicative elements’ to implicate First Amendment protections,

courts must ask whether ‘[a]n intent to convey a particularized message was present, and . . .

[whether] the likelihood was great that the message would be understood by those who viewed

it.’” Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 283 (5th Cir. 2001) (quoting Johnson,

491 U.S. at 404); see also Spence v. Washington, 418 U.S. 405, 410-11 (1974).

       Because the Surveillance Provisions do not prohibit the use of drones to capture images

“of public real property or a person on that property,” Tex. Gov’t Code § 423.002(a)(15), the line

of cases which have held that there is a First Amendment “right to record” the activities of

government officials—such as recording a police officer conducting his duties in public—have no

application to Plaintiffs’ claims. Cf., e.g., Higginbotham v. City of New York, 105 F. Supp. 3d 369,

379 (S.D.N.Y. 2015) (citing cases from the First, Seventh, Ninth, and Eleventh Circuits). Likewise,

cases which suggest that the act of photography carry with it some element of expression have no

application to the Surveillance Provisions, which prohibit only using drones to conduct

“surveillance.” See Tex. Gov’t Code § 423.003(a); cf. ACLU of Ill. v. Alvarez, 679 F.3d 583, 595

(7th Cir. 2012). Moreover, the fact that Plaintiffs are members of the press does not provide them

with an exception. See Branzburg v. Hayes, 408 U.S. 665, 682 (1972) (“It is clear that the First

Amendment does not invalidate every incidental burdening of the press that may result from the

enforcement of civil or criminal statutes of general applicability.”). The Supreme Court has long

held that “[t]he right to speak and publish does not carry with it the unrestrained right to gather

information.” Zemel v. Rusk, 381 U.S. 1, 17 (1965). But Plaintiffs seek nothing less than

unrestricted information gathering on any private citizen, anywhere, at any time, by anyone.



                                                18
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 19 of 34



       Conducting surveillance of private citizens with a drone does not constitute conduct that is

protected by the First Amendment. Piloting a drone “with the intent to conduct surveillance” of

“an individual or privately owned real property,” Tex. Gov’t Code § 423.003(a), is not inherently

expressive conduct. There is no “intent to convey a particularized message” when someone flies a

drone for the purpose of surreptitious information gathering. See Little, 268 F.3d at 283. And even

if someone does intend to convey a message, it would not be understood by anyone who happened

to view it. Id. Indeed, one of the benefits of drones that Plaintiffs allege is that they are not “loud

and disruptive to a news scene,” like a helicopter. Compl. ¶ 49. Thus, even Plaintiffs apparently

would agree that the conduct prohibited by the Surveillance Provisions—the piloting of a drone—

cannot itself be inherently expressive, as one of its main benefits is secrecy. See also Texas Bill

Analysis, 2013 Regular Session, House Bill 912, Texas House Research Organization, TX B. An.,

H.B. 912 (May 7, 2013) (“Drones can fly low, are quiet, and can be nearly impossible to see unless

a person was looking for them.”). Accordingly, because § 423.003 does not prohibit expressive

conduct, the First Amendment is not implicated.

       Two of the other challenged provisions also do not implicate the First Amendment. Section

423.002 provides the exceptions of types of conduct that are not prohibited. See Tex. Gov’t Code

§ 423.002. Plaintiffs do not explain how a statute which lays out conduct that is not illegal could

possibly abridge their First Amendment rights. Likewise, § 423.006 provides only for a private

cause of action for individuals who are illegally photographed under § 423.003. See Tex. Gov’t

Code § 423.006. This private cause of action does not represent a governmental restriction on

speech or any other conduct, and it is contingent on Plaintiffs’ other challenges to the other

remaining Surveillance Provisions.

       Because three of the four Surveillance Provisions do not regulate conduct that is protected



                                                 19
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 20 of 34



by the First Amendment, Plaintiffs’ First Amendment claims against these statutes must fail.

                       2.     The Surveillance Provisions Are Constitutional.

       Even if the Surveillance Provisions implicated the First Amendment at all—which they

mostly do not—they are still constitutional. Where conduct that is not inherently expressive, but

nonetheless may have “some expressive content” is at issue, courts “apply the intermediate

scrutiny test articulated by the Supreme Court in United States v. O’Brien.” Kleinman v. City of

San Marcos, 597 F.3d 323, 328 (5th Cir. 2010) (citing United States v. O’Brien, 391 U.S. 367

(1968)). “O’Brien rests on the principle that when ‘speech’ and ‘non-speech’ elements are united

in a course of conduct, a valid governmental interest in regulating the nonspeech element can

justify incidental limitations on First Amendment freedoms.” Id. (citing O’Brien, 391 U.S. at 376).

“Under O’Brien, a regulation is constitutional if it is within the constitutional power of the

government; it furthers an important or substantial governmental interest; the government interest

is unrelated to the suppression of free expression; and the incidental restriction on alleged First

Amendment freedoms is no greater than is essential to the furtherance of that interest.” Id. (citing

O’Brien, 391 U.S. at 376). The Surveillance Provisions easily meet this standard.

       First, regulation of drone operators is within the traditional police powers of the State.

Second, the governmental interests at stake are of the utmost importance. If Plaintiffs prevail, any

individual’s right or expectation of privacy will be completely eviscerated. There would be nothing

to stop drones from flying into anyone’s backyard to conduct surveillance on private citizens and

their families. Likewise, private property rights would be significantly impugned. Without the

Texas Privacy Act, any privately owned land or building would be subject to surveillance by

anyone with a drone. Moreover, significant public safety and security risks also motivate and

justify governmental restrictions. Allowing malicious actors to conduct unlimited, unrestrained,



                                                20
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 21 of 34



covert drone surveillance on private property and citizens puts them at risk of in a way that cannot

be matched by more conventional technologies, putting Texans at greater risk of theft or violent

crime. These are just some of the important interests protected by the Texas Privacy Act. As drone

technology matures, it could pose new threats that cannot yet be imagined. As Plaintiffs themselves

recognize, “a state may promulgate drone regulations consistent with its traditional police powers,

such as to protect privacy or prevent trespass or voyeurism.” Compl. ¶ 143. And yet Plaintiffs

would have the State stand idly by and have this Court create a constitutional right to record

anything from virtually anywhere.

       Third, the Surveillance Provisions are unrelated to the suppression of free expression. The

purpose of the Texas Privacy Act is not to discriminate against journalists, drone operators, or

anybody else conveying any particular kind of message. As Plaintiffs rightly point out, there are

alternatives to using drones to cover newsworthy events, such as helicopters, that the Surveillance

Provisions would not prohibit and that Plaintiffs could use to capture the same images that they

could from a drone. See Compl. ¶ 49. Rather, these statutes are necessary to protect other rights

and compelling interests, and they are unrelated to the suppression of speech.

       Fourth, to the extent that the Surveillance Provisions present any “incidental restriction on

alleged First Amendment freedoms,” such restrictions are “no greater than is essential to the

furtherance of that interest.” Kleinman, 597 F.3d at 328. As explained, the Surveillance Provisions

permit the use of drones to capture images of public places and, for certain purposes, of private

property, which minimizes to the greatest extent possible any incidental restrictions. See Tex.

Gov’t Code § 423.002; see also id. § 423.002(a)(15) (permitting the use of drones to capture

images “of public real property or a person on that property”). Furthermore, the Surveillance

Provisions allow for alternatives such as helicopters, as Plaintiffs themselves recognize. See



                                                21
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 22 of 34



Compl. ¶ 49. Accordingly, the Surveillance Provisions pass the O’Brien test.

       To the extent that the Court construes the Surveillance Provisions to directly regulate

expression, 5 these statutes are content-neutral and constitutional under that test as well.

“Government regulation of speech is content based if a law applies to particular speech because of

the topic discussed or the idea or message expressed.” Reed v. Town of Gilbert, 125 S. Ct. 2218,

2227 (2015). “This commonsense meaning of the phrase ‘content based’ requires a court to

consider whether a regulation of speech ‘on its face’ draws distinctions based on the message a

speaker conveys.” Id. (citing Sorrell v. IMS Health Inc., 564 U.S. 552, 562-64 (2011)). In other

words, “[t]he principal inquiry in determining content neutrality, in speech cases generally and in

time, place, or manner cases in particular, is whether the government has adopted a regulation of

speech because of disagreement with the message it conveys.” Ward v. Rock Against Racism, 491

U.S. 781, 791 (1989).

       “The government’s purpose is the controlling consideration. A regulation that serves

purposes unrelated to the content of expression is deemed neutral, even if it has an incidental effect

on some speakers or messages but not others.” Id. (citing Renton v. Playtime Theatres, Inc., 475

U.S. 41, 47-48 (1986)). “Government regulation of expressive activity is content neutral so long

as it is ‘justified without reference to the content of the regulated speech.’” Id. (quoting Clark, 468

U.S. at 293).

       All of the Surveillance Provisions readily meet this standard, as the content of any of the

drone-captured surveillance is irrelevant to whether the images have been illegally captured. It

does not matter what is depicted in the drone-captured image, so long as the statutory prerequisites



5
  Only one of the challenged Surveillance Provisions purports to prohibit speech: it is a
misdemeanor to disclose or display an image that someone has captured illegally in violation of
§ 423.003. See Tex. Gov’t Code § 423.004(a).
                                                 22
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 23 of 34



of drone surveillance are satisfied. See Tex. Gov’t Code § 423.003 (prohibiting the capture of any

image of individuals or privately owned real property); see also § 423.002 (exempting any type of

image that is captured pursuant to certain authorizations). The Surveillance Provisions are entirely

agnostic as to who or what is being surveilled. Drone operators are prohibited from targeting any

private individual or private real property and disseminating their ill-gotten surveillance.

       There is no suggestion in the Texas Privacy Act of a governmental objection to the content

any message presented in any image captured by drone operators, and that the Surveillance

Provisions have “an incidental effect on some speakers or messages but not others” does not make

them impermissible under the First Amendment. Ward, 491 U.S. at 791. The Surveillance

Provisions are content neutral, narrowly tailored, and leave open myriad alternatives for Plaintiffs.

See id. Accordingly, all of the Surveillance Provisions are constitutional.

                       3.      The Surveillance Provisions Are Not Overbroad.

       Plaintiffs also challenge the Surveillance Provisions by alleging that “Chapter 423

regulates substantially more speech than the First Amendment permits.” Compl. ¶ 105. According

to Plaintiffs, “the Surveillance Provision’s significant overbreadth unconstitutionally chills

plaintiffs and plaintiffs’ members from engaging in protected expressive activity.” Compl. ¶ 106.

Plaintiffs’ assertion of overbreadth is meritless.

       “The traditional rule is that a person to whom a statute may constitutionally be applied may

not challenge that statute on the ground that it may conceivably be applied unconstitutionally to

others in situations not before the Court.” New York v. Ferber, 458 U.S. 747, 768 (1982). “This

general rule reflects two ‘cardinal principles’ of our constitutional order: the personal nature of

constitutional rights and the prudential limitations on constitutional adjudication.” Los Angeles

Police Dep’t v. United Reporting Publ’g Corp., 528 U.S. 32, 39 (1999) (quoting Ferber, 458 U.S.



                                                 23
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 24 of 34



at 767). “By focusing on the factual situation before us, and similar cases necessary for

development of a constitutional rule, we face flesh and blood legal problems with data relevant

and adequate to an informed judgment.” Id. (internal quotation marks omitted). Accordingly,

invalidation for overbreadth is “strong medicine” that the Supreme Court has “employed . . . with

hesitation, and then only as a last resort.” Id. (internal quotation marks omitted).

        “The first step in overbreadth analysis is to construe the challenged statute; it is impossible

to determine whether a statute reaches too far without first knowing what the statute covers.”

United States v. Williams, 553 U.S. 285, 293 (2008). Courts then consider “whether the statute . . .

criminalizes a substantial amount of protected expressive activity.” Id. at 297. “The ‘mere fact that

one can conceive of some impermissible applications of a statute is not sufficient to render it

susceptible to an overbreadth challenge.’” Id. at 303 (quoting Members of City Council of L.A. v.

Taxpayers for Vincent, 466 U.S. 789, 800 (1984)).

        Plaintiffs do not detail the specific ways in which they contend the Surveillance Provisions

are overbroad, but their claims are nonetheless meritless. The Surveillance Provisions prohibit only

the use of drones to conduct surveillance private real property and individuals on private property

without authorization and outside of the nearly two-dozen other exceptions provided by statute.

As explained above, very little protected expressive activity is even implicated by the Surveillance

Provisions, much less criminalized. No person is restrained by the Surveillance Provisions from

saying whatever they wish or photographing whatever they wish using any other lawful means.

The Court need not brainstorm hypothetical scenarios where expressive activity may be at issue

because there is not a “substantial amount” of First Amendment protected activity that is

implicated by the Surveillance Provisions. Accordingly, Plaintiffs’ overbreadth challenge must

fail.



                                                 24
           Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 25 of 34



       Because Plaintiffs’ First Amendment challenge to the Surveillance Provisions is without

merit, their first claim for relief should be dismissed.

               B.      The Surveillance Provisions Are Not Vague.

       In Plaintiffs’ second claim for relief, they assert that the Surveillance Provisions are so

vague as to deprive them of due process because “[s]ection 423.003 does not define the term

‘surveillance’ when it criminalizes the use of UAVs to ‘capture an image of an individual or

privately owned real property in this state with the intent to conduct surveillance on the individual

or property contained in the image.’” Compl. ¶ 110 (quoting Tex. Gov’t Code § 423.003(a)).

Plaintiffs’ assertion of vagueness is meritless.

       “The Fourteenth Amendment’s guarantee of Due Process proscribes laws so vague that

persons ‘of common intelligence must necessarily guess at [their] meaning and differ as to [their]

application.’” Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 421 (5th Cir. 2001)

(alterations in original) (quoting Smith v. Goguen, 415 U.S. 566, 572 n.8 (1974)). “A law is

unconstitutionally vague if it (1) fails to provide those targeted by the statute a reasonable

opportunity to know what conduct is prohibited, or (2) is so indefinite that it allows arbitrary and

discriminatory enforcement.” Id. (citing Grayned v. City of Rockford, 408 U.S. 104, 108-09

(1972)).

       The Fifth Circuit has “rejected that a law ‘must delineate the exact actions a [person] would

have to take to avoid liability.’” Doe I v. Landry, 909 F.3d 99, 118 (5th Cir. 2018) (quoting Roark

& Hardee LP v. City of Austin, 522 F.3d 533, 552 (5th Cir. 2008)). “‘[P]erfect clarity and precise

guidance have never been required even of regulations that restrict expressive activity.’” Minn.

Voters Alliance v. Mansky, 138 S. Ct. 1876, 1891 (2018) (quoting Ward v. Rock Against Racism,

491 U.S. 781, 794 (1989)) (alteration in original). “No policy can be so specific as to cover every



                                                   25
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 26 of 34



conceivable situation and to disallow all discretion or interpretation in its application.” Ne. Penn.

Freethought Soc’y v. Cnty. of Lackawanna Transit Sys., 327 F. Supp. 3d 767, 784 (M.D. Penn.

2018). “‘[O]nly a reasonable degree of certainty is required.’” Roark & Hardee, 522 F.3d 552-53

(quoting United States v. Tansley, 986 F.2d 880, 885 (5th Cir. 1993)) (emphasis and internal

quotation marks omitted).

       Plaintiffs’ assertion that the word “surveillance” renders the Texas Privacy Act

unconstitutionally vague is completely meritless. Plaintiffs’ position is undermined by their own

allegations: they allege a generally understood definitely of the word “surveillance,” Compl. ¶ 24

(citing Black’s Law Dictionary and Merriam-Webster’s Collegiate Dictionary), and they further

allege that Calzada, Wade, and Pappalardo all actually are aware of the meaning of the word, see

Compl. ¶¶ 61, 74, 81. Thus, Plaintiffs all have at least a “reasonable degree of certainty” about

what is prohibited, which is all that due process requires. See Roark & Hardee, 522 F.3d 552-53.

The question of whether their journalistic activity constitutes impermissible “surveillance” is a

factual inquiry that depends on the particular conduct in which Plaintiffs engage, and not evidence

of vagueness in the statute.

       Ordinary persons are perfectly capable of understanding the meaning of the word

“surveillance,” and the Surveillance Provisions do not allow for arbitrary or discriminatory

enforcement. But Plaintiffs fault these laws for failing to provide “perfect clarity” and “precise

guidance.” Minn. Voters, 138 S. Ct. at 1891. The Fifth Circuit has never required that “a law ‘must

delineate the exact actions a [person] would have to take to avoid liability.’” Doe I, 909 F.3d at

118 (quoting Roark & Hardee, 522 F.3d at 552). This Court should not break with precedent and

impose such a requirement now.

       Because Plaintiffs’ vagueness challenge to the Surveillance Provisions is without merit,



                                                26
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 27 of 34



their second claim for relief should be dismissed.

               C.       The No-Fly Provisions Are Constitutional (Third Claim).

       The No-Fly Provisions do not implicate the First Amendment at all. They are purely

regulations directed at the safe operation of drones within Texas, and they do not mention or relate

to photography, journalism, expression, or any other type of expressive activity. Instead, both

statutes are concerned solely with the how a person “operates an unmanned aircraft,” either “over

a correctional facility, detention facility, or critical infrastructure facility,” Tex. Gov’t Code

§ 423.0045(b)(1), or “over a sports venue,” id. § 423.0046(b). It is also a crime to allow a drone

“to make contact with” such a facility or to allow it “to come within a distance . . . that is close

enough to interfere with the operations of or cause a disturbance to the facility.” Id.

§ 423.0045(b)(2)-(3).

       Plaintiffs do not explain how the operation of their drones in these places itself constitutes

expressive conduct that implicates the First Amendment. The particular conduct that is forbidden

by the No-Fly Provisions—operation of drones in certain places—does not have any attendant

“intent to convey a particularized message” and is not itself “expressive.” Johnson, 491 U.S. at

404; Littlefield, 268 F.3d at 283. Accordingly, the First Amendment is simply not implicated by

the No-Fly Provisions.

       Even if the Court were to find that that the First Amendment has anything to do with these

statutes, the No-Fly Provisions would also pass constitutional muster under the O’Brien test.

Kleinman, 597 F.3d at 328 (citing O’Brien, 391 U.S. at 376). As explained in connection with the

Surveillance Provisions, the No-Fly Provisions are both within the police power of the State and

in furtherance of important and substantial governmental interests. In addition to the interests in

protecting privacy and private property, the safety and security interests are even more pronounced



                                                27
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 28 of 34



with respect to the No-Fly Provisions, as they help prevent extreme threats to public safety, such

as smuggling contraband into correctional facilities, accidental or intentional damage to critical

infrastructure, or disruption and potential harm to spectators at sporting events. See Texas

Committee Report, 2015 TX H.B. 1481 (NS) (May 8, 2015) (“[I]ncreasing use of [drones] poses

a significant safety and security risk for critical state infrastructure and [] establishing state

guidelines, enforceable by law, will reduce the risk of accidents and prevent intentional harm.”).

Third, the No-Fly Provisions have no relation whatsoever to suppression of expression—as stated,

they do not implicate expressive conduct at all. Fourth, to the extent that any expressive conduct

could be implicated, any restriction would be wholly incidental, and certainly no greater than what

is essential to protecting these particularly vulnerable and important locations from interference or

damage by drones. Accordingly, even if the Court were to examine these laws through the lens of

the First Amendment—which it need not—the No-Fly Provisions easily satisfy intermediate

scrutiny. 6

        Plaintiffs also contend that the No-Fly Provisions are unconstitutionally overbroad, but this

claim must be rejected. These statutes do not criminalize a substantial amount of protected

expressive activity—they criminalize no protected expressive activity. Cf. Williams, 553 U.S. at

297. Again, the mere flying of a drone near a sensitive facility is not expressive—and that is all

that the No-Fly Provisions prohibit. Plaintiffs’ overbreadth challenge fails.

        Because Plaintiffs’ First Amendment challenge to the No-Fly Provisions is without merit,

their third claim for relief should be dismissed.




6
 There is no need to explore whether the No-Fly Provisions are content neutral because they have
nothing to with expressive conduct. But Defendants contend that these provisions do not run afoul
of the First Amendment under any test.
                                                    28
          Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 29 of 34



                  D.   The No-Fly Provisions Are Not Vague (Fourth Claim).

        In Plaintiffs’ fourth claim for relief, they assert that the No-Fly Provisions are so vague as

to deprive them of due process because “[t]he No-Fly Provisions exempt [drone] users acting with

a ‘commercial purpose’ from its criminal prohibitions, but it does not define ‘commercial purpose’

in the statute.” Compl. ¶ 133. Plaintiffs feign confusion as to the meaning of the word

“commercial,” claiming that some definitions “in the photography industry[] do not encompass

activities undertaken for the purpose of gathering the news.” Compl. ¶ 38. Again, Plaintiffs’

assertion of vagueness is meritless.

        As stated, due process only requires that the No-Fly Provisions provide “a reasonable

degree of certainty,” Roark & Hardee, 522 F.3d 552-53, and these laws easily meet that standard.

It is curious that Plaintiffs do not turn to the dictionaries that they consulted in determining the

meaning of the word “surveillance” when trying to define “commercial.” Both Black’s Law

Dictionary and Merriam-Webster define “commercial” as relating to commerce in any of several

ways. See Black’s Law Dictionary (11th ed. 2019); Merriam-Webster, https://www.merriam-

webster.com/dictionary/commercial (last visited October 21, 2019). Again, the question of

whether Plaintiffs’ journalistic activity is done with a “commercial purpose” is a factual inquiry

that depends on the particular conduct in which Plaintiffs engage, and not evidence of vagueness

in the statute.

        As with the Surveillance Provisions, ordinary persons are perfectly capable of

understanding the meaning of the term “commercial purpose,” and the No-Fly Provisions do not

allow for arbitrary or discriminatory enforcement. But Plaintiffs fault these laws, too, for failing

to provide “perfect clarity” and “precise guidance.” Minn. Voters, 138 S. Ct. at 1891. The Fifth

Circuit has never required that “a law ‘must delineate the exact actions a [person] would have to



                                                 29
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 30 of 34



take to avoid liability.’” Doe I, 909 F.3d at 118 (quoting Roark & Hardee, 522 F.3d at 552). This

Court should likewise reject Plaintiffs’ vagueness challenge to the No-Fly Provisions.

       Plaintiffs’ fourth claim for relief should be dismissed.

               F.      Plaintiffs’ Supremacy Clause Challenge Is Meritless (Fifth Claim).

       Plaintiffs contend that “the federal government has exclusive authority over regulating the

national airspace and aviation safety,” and that the No-Fly Provisions are therefore invalid under

the Supremacy Clause. Compl. ¶ 142. The U.S. Constitution provides that federal laws “shall be

the supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.” U.S. Const. art. VI, cl. 2. “Congress may consequently pre-empt, i.e., invalidate,

a state law through federal legislation. It may do so through express language in a statute. [Or]

Congress may implicitly pre-empt a state law, rule, or other state action.” Oneok, Inc. v. Learjet,

Inc., 135 S. Ct. 1591, 1595 (2015).

       Here, Plaintiffs have specifically pleaded that only “field preemption” applies. 7 Compl.

¶¶ 141, 144. “In such situations, Congress has forbidden the State to take action in the field that

the federal statute pre-empts.” Oneok, 135 S. Ct. at 1595. “Although the Supreme Court has

recognized field preemption claims, it has indicated courts should hesitate to infer field preemption

unless plaintiffs show ‘that complete ouster of state power including state power to promulgate

laws not in conflict with federal laws was ‘the clear and manifest purpose of Congress.’’” City of

El Cenizo v. Texas, 890 F.3d 164, 176 (5th Cir. 2018) (quoting DeCanas v. Bica, 424 U.S. 351,

357 (1976)). “To establish field preemption, moreover, the plaintiffs must prove that federal law

evinces ‘the clear and manifest purpose of Congress’ to preclude even complementary state



7
  Plaintiffs have not pleaded “conflict preemption,” which “exists where ‘compliance with both
state and federal law is impossible,’” Oneok, 135 S. Ct. at 1595. Accordingly, Defendants need
not and do not analyze such a claim.
                                                30
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 31 of 34



legislation on the same subject.” Id. at 178. Additionally, “the relevant field should be defined

narrowly.” Id. at 177.

       Plaintiffs are simply wrong that field preemption applies to the No-Fly Provisions. “Neither

the Supreme Court nor the Fifth Circuit have held that the Federal Aviation Act preempts the entire

field of aviation safety.” Monroe v. Cessna Aircraft Co., 417 F. Supp. 2d 824, 828 (E.D. Tex.

2006). Indeed, though the Fifth Circuit has specifically found that “passenger safety warnings and

instructions” aboard aircraft are preempted by federal law, Witty v. Delta Air Lines, Inc., 366 F.3d

380, 385 (5th Cir. 2004), its holding was narrowly confined to that issue, id. at 386, even after

having noted the “broad array of [federal] safety-related regulations” related to aviation, id. at 384.

Simply put, “[t]here is not sufficient evidence of a clear intent by Congress to preempt, neither

through a pervasive scheme of federal regulations set forth by the FAA nor within the Act's text

and legislative history.” Monroe, 417 F. Supp. 2d at 836. Therefore, “[t]he field of aviation safety

is not preempted by the Federal Aviation Act.” Id. 8

       The authority cited by Plaintiffs in their complaint actually undermines their claim. Compl.

¶ 142. In City of Burbank v. Lockheed Air Terminal Inc., 411 U.S. 624 (1973), the Supreme Court

held only that the federal aviation noise regulations were preempted, which is far narrow than what

Plaintiffs have alleged. See id. at 638-40. And in Singer v. City of Newton, 284 F. Supp. 3d 125,

130 (D. Mass. 2017), which Plaintiffs contend will demonstrate that it is “well established that the

federal government has exclusive authority over regulating the national airspace and aviation



8
  Other courts that purport to have found that the FAA does preempt state law in the field of
aviation safety have done so only in narrow contexts of wholly dissimilar cases, such as tree
removal surrounding an airport, Godspeed Airport LLC v. E. Haddam Inland Wetlands &
Watercourses Comm’n, 634 F.3d 206 (2d Cir. 2011), or the standard of care on a negligence claim,
Crout v. Haverfield Int’l, Inc., 269 F. Supp. 3d 90 (W.D.N.Y. 2017). Thus, where the “relevant
field” is defined “narrowly,” as it should be under Fifth Circuit law, City of El Cenizo, 890 F.3d at
177, Plaintiffs cannot establish that there has been field preemption in the area of aviation safety.
                                                 31
         Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 32 of 34



safety,” Compl. ¶ 142, the court finds that the FAA does not preempt non-federal regulations in

the field of regulation unmanned aircraft. Indeed, the court finds that “the FAA explicitly

contemplates state or local regulation of pilotless aircraft, defeating [the] argument that the whole

field is exclusive to the federal government.” Id. at 130 (emphasis added). Plaintiffs are thus

defeated by their own authority.

       Plaintiffs also defeat their Supremacy Clause claim with their own allegations. Plaintiffs

themselves admit that “a state may promulgate drone regulations consistent with its traditional

police powers, such as to protect privacy or prevent trespass or voyeurism.” Compl. ¶ 143. This is

exactly the basis and purpose for the No-Fly Regulations, which prohibit voyeurism via drone and

protect the privacy of private property owners and the security of critically important facilities and

infrastructure. The No-Fly Regulations are a clear exercise of the State’s police power, protecting

the security and privacy of critical facilities while preventing aerial trespass onto private lands.

Accordingly, Plaintiffs’ Supremacy Clause claim must fail, and their fifth claim for relief should

be dismissed.

                                          CONCLUSION

       For the foregoing reasons, all of Plaintiffs’ claims should be dismissed.




                                                 32
Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 33 of 34



                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            JEFFREY C. MATEER
                            First Assistant Attorney General

                            DARREN L. MCCARTY
                            Deputy Attorney General for Civil Litigation

                            THOMAS A. ALBRIGHT
                            Chief, General Litigation Division

                            /s/ Christopher D. Hilton
                            CHRISTOPHER D. HILTON
                            Texas Bar No. 24087727
                            Assistant Attorney General
                            General Litigation Division
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 463-2120
                            FAX: (512) 320-0667
                            christopher.hilton@oag.texas.gov

                            Counsel for the State Defendants, Steven McCraw
                            and Ron Joy in their official capacities




                              33
        Case 1:19-cv-00946-RP Document 19 Filed 11/05/19 Page 34 of 34



                                            MCGINNIS LOCHRIDGE LLP
                                            Michael A. Shaunessy, SBN 18134550
                                            Eric Johnston, SBN 24070009
                                            Ethan J. Ranis, SBN 24098303
                                            600 Congress Avenue, Suite 2100
                                            Austin, Texas 78701
                                            (512) 495-6000
                                            (512) 495-6093 FAX
                                            mshaunessy@mcginnislaw.com
                                            ejohnston@mcginnislaw.com
                                            eranis@mcginnislaw.com

                                            By: /s/ Michael A. Shaunessy
                                               Michael A. Shaunessy
                                               State Bar No. 18134550

                                            ATTORNEYS FOR DEFENDANT WES MAU, IN
                                            HIS OFFICIAL CAPACITY AS DISTRICT
                                            ATTORNEY OF HAYS COUNTY, TEXAS




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served via

the Court’s CM/ECF system on November 5, 2019, to all counsel of record.

                                            /s/ Christopher D. Hilton
                                            Christopher D. Hilton




                                               34
